UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6236


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESSIE YARBOROUGH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:05-cr-00809-GRA-2; 8:07-cv-70142-GRA)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie Yarborough, Appellant Pro Se.    Deborah Brereton Barbier,
Assistant United States Attorney, Columbia, South Carolina,
William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie Yarborough seeks to appeal the district court’s

order    denying        his    motion     for    reconsideration        of   the    court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues        a     certificate        of     appealability.         28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).          A    certificate        of    appealability     will   not     issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                       A prisoner satisfies

this    standard        by    demonstrating          that   reasonable     jurists     would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.       2001).      We     have    independently       reviewed    the

record and conclude that Yarborough has not made the requisite

showing.         Accordingly,             we     deny       Yarborough’s      motion    for

transcripts        at        government        expense,      deny   a    certificate      of

appealability, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED
                                                 2